Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 March 2020 and 09 February 2021 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Throughout the abstract and specification, the phrases “bypass magnetic path” and “magnetic flus…bypasses to…” [sic] formulations are confusing.  See the rejection under 35 USC 112 below.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “a braking shaft serving as a braking target member” is vague and indefinite in scope, as it is not clear what the latter is or how it further structurally defines the “braking shaft”.  
Also in claim 1, “an outer magnetic shielding portion located on an outer 20side in the radial direction includes a bypass magnetic path having a magnetic resistance smaller than a magnetic resistance of a magnetic path that bypasses the armature” is vague and indefinite.  It is unclear what the difference between a “bypass magnetic path” and a “magnetic path that bypasses the armature” are since the former does not identify what is “bypassed”, and the two could be interpreted to be the same. The description ¶[0040] teaches “[t]he disc portion 21 of the field core 31 includes a plurality of magnetic shielding portions 47 and 48 that make it difficult to pass the magnetic flux Φ such that the magnetic flux Φ generated by energizing the exciting coil 42 bypasses to the armature 9 a plurality of times.”  This suggests that, of the two magnetic paths shown in Fig.3, the path through armature 3/9 has a smaller magnetic resistance than the path through the disc 21 and outer slits 55 of outer magnetic shielding portion 47, which increases the magnetic resistance by making it more difficult to pass flux. Thus, according to this description, the “bypass magnetic path” of Fig.3 is the magnetic path through the armature.  In contrast, per ¶[0050] and Figs.8-9, “the outer bridge portions 56 form a bypass magnetic path 71”.  Here, the “bypass magnetic path” 71 passes through outer slits 55 of magnetic shielding portion 47 in the disc portion 21.  Thus, it is unclear what a “bypass magnetic path” refers to.  crosses” [sic] the outer slits 55 or a magnetic path that bypasses from the first and second magnetic pole faces 61 and 62 to the outer armature 6. The magnetic path with a relatively small magnetic resistance is a magnetic path that “crosses” [sic] the outer bridge portions 56. That is, the magnetic resistance of the magnetic path passing through the outer bridge portions 56 is smaller than the magnetic resistance of the magnetic path that crosses the outer slits 55 and the magnetic path that bypasses the outer armature 6.”  This description uses the verb “crosses” in two different senses, i.e., the description that magnetic path Φa with a relatively large magnetic resistance “crosses” the outer slits 55 suggests the flux of magnetic path Φa does not pass across outer slits 55 whereas the description that magnetic path Φb with a relatively small magnetic resistance “crosses” the outer bridge portions 56 suggests that flux of magnetic path Φb passes across the slits 55 (Figs.8-9).  Also, it is not clear how the magnetic path Φb “crossing” [sic] the outer bridge portions 56 of the magnetic shielding portion slits 55 has smaller magnetic resistance when the magnetic shielding portion makes it difficult to pass the magnetic flux Φ, per ¶[0040].  In other words, the magnetic shielding portion increases magnetic resistance.  
Similarly, the recitation “bypass magnetic path” in claim 2 is rejected for the same reasons given for claim 1.
    	In claim 6, “arcuated long circle shape” is vague and indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fujiwara et al. (US 4,498,066).
Regarding claim 1, as best understood, Fujiwara teaches an excitation operation brake comprising: 
a braking shaft 43 serving as a braking target member; 
5an armature 46 attached to the braking shaft such that the armature rotates integrally with the braking shaft; 
a field core (hollow annular iron member/coil) 35/37 including a disc 31 facing the armature in an axial direction of the braking shaft 43, and an annular groove (not numbered; Fig.9); and 
10an exciting coil 37 stored in the annular groove of the field core, 

15the disc 31 includes a plurality of magnetic shielding portions 31f/31g that make the magnetic flux bypass to the armature 46 a plurality of times (Figs.4&7), and 
of the plurality of magnetic shielding portions 31f/31g, an outer magnetic shielding portion 31f located on an outer 20side in the radial direction includes a bypass magnetic path (through armature 46; Fig.7) having a magnetic resistance smaller than a magnetic resistance of a magnetic path that bypasses the armature (through disk 31; Fig.6).  

    PNG
    media_image1.png
    405
    439
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    450
    374
    media_image2.png
    Greyscale


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Koitabashi (US 5,242,040).
Regarding claim 1, as best understood, Koitabashi teaches an excitation operation brake comprising: 
a braking shaft (drive shaft/hub) 3/7 serving as a “braking target member” [sic]; 

a field core (rotor/electromagnet) 5/10 including a disc (axial end plate) 5d facing the armature 8 in an axial direction of the braking shaft, and an annular groove (hollow portion) 5e; and 
10an exciting coil 101 stored in the annular groove 5e of the field core 5/10 (Fig.1), 
wherein the disc 5 forms a magnetic flux path that makes a magnetic flux generated by energizing the exciting coil flow in a radial direction of the disc 5d (Fig.5), 
15the disc 5d includes a plurality of magnetic shielding portions (slits) 5a-5c that make the magnetic flux bypass to the armature 8 a plurality of times (i.e., in a zig-zag path between end plate 5d and armature plate 8; c.4:54-57; c.5:42-44; Figs.4-5), and 
of the plurality of magnetic shielding portions 5a-5c, an outer magnetic shielding portion 5c located on an outer 20side in the radial direction includes a bypass magnetic path having a magnetic resistance smaller than a magnetic resistance of a magnetic path that bypasses the armature 8 (i.e., main flux M forms a “bypass magnetic path” through armature 8 whereas leakage flux ML passes through rotor 5 and “bypasses” armature 8; Figs.4-5).  

    PNG
    media_image3.png
    596
    542
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    383
    395
    media_image4.png
    Greyscale

Allowable Subject Matter
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, in the limited time available for a cursory search, the art of record does not further teach the outer magnetic shielding portion includes a plurality of outer slits formed at a first interval in a 25circumferential direction of the disc, and outer bridge portions that are regions between the outer slits adjacent in the circumferential direction, the outer slits have a width [W1] smaller than a width [W2] 5of the outer bridge portions in the circumferential direction, and the outer bridge portions form the bypass magnetic path [sic] (see, e.g., Fig.5).  It is noted this application directed to brakes was examined by an examiner in H02K (Dynamo-Electric Machines), not F16D (Couplings for Transmitting Rotation; Clutches; Brakes). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832